Citation Nr: 1045038	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-28 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for the service-connected degenerative disc disease 
(DDD), cervical spine.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1973, 
from February 1974 to June 1977, and from June 1987 to September 
2004.  He also served in the Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  



FINDINGS OF FACT

1.  The service-connected DDD, cervical spine, is shown to have 
been manifested by severe limitation of motion, but not 
unfavorable ankylosis or incapacitating episodes.

2.  Throughout the period of appellate review, the service-
connected cervical spine disability is shown to be productive of 
pain and diminished sensation in the left upper extremity, 
consistent with no more than mild incomplete paralysis of the 
upper radicular group.  

3.  The service-connected disabilities alone are not shown to 
prevent the Veteran from obtaining and maintaining all forms of 
substantially gainful employment consistent with his educational 
and occupational background.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 
30 percent for the service-connected DDD, cervical spine, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
including Diagnostic Codes 5242, 5243 (2010).

2.  The criteria for a separate 20 percent rating for mild 
incomplete paralysis of the upper radicular group of the left 
upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8510 
(2010).

3.  The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected disability 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claim decided below has been accomplished.  With regard to 
the claim for a TDIU, the Board's disposition is fully favorable 
to the Veteran.  Therefore, all notification and development 
action necessary to render a fair decision on the TDIU claim has 
been accomplished.  

With regard to the increased rating claim, the VCAA duty to 
notify was satisfied by a letter sent to the Veteran in February 
2007, which fully addressed what evidence was required to 
substantiate the claim and the respective duties of VA and a 
claimant in obtaining evidence.  The February 2007 letter also 
advised the Veteran of the five Dingess elements, to specifically 
include that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  In 
light of the February 2007 letter, which was sent to the Veteran 
prior to the February 2008 rating decision on appeal, the Board 
finds that any arguable lack of full preadjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, ---U.S. ----, 129 S.Ct. 1696, 173 L.Ed.2d 
532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claim decided below.  First, 
the Veteran's service treatment record (STR) is on file, and the 
claims file contains all available records from the VA and non-VA 
sources the Veteran identified as having relevant records, 
including the Social Security Administration (SSA).  The Veteran 
has not identified (nor has his service representative), and the 
file does not otherwise indicate, that there are any additional 
pertinent records that should be obtained before the appeal is 
adjudicated by the Board.  

Second, the Veteran was afforded a VA examination in August 2007 
to evaluate the severity of his service-connected cervical spine 
disability.  In an April 2008 statement, the Veteran indicated 
that the August 2007 examination did not adequately reflect the 
severity of his symptomatology.  For instance, he wrote, he could 
not turn his head as instructed by the VA examiner without 
causing pain.  The Board notes, however, that the August 2007 VA 
examination report accurately reflects these complaints.  In any 
event, the Veteran was afforded a second VA examination in July 
2009.  The Board finds that the VA examinations are adequate 
because, as shown below, they were based upon consideration of 
the Veteran's pertinent medical history, his lay assertions and 
current complaints, and because they describe the service-
connected cervical spine disability in detail sufficient to allow 
the Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)).   

Furthermore, the Veteran has not asserted, and the evidence does 
not show, that his symptoms have materially increased in severity 
since the most recent evaluation.  See 38 C.F.R. §§ 3.326, 3.327; 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board 
accordingly finds no reason to remand for further examination.   

Finally, the Veteran was afforded a hearing in March 2010 before 
an Acting Veterans Law Judge (AVLJ) in which he presented oral in 
support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  

Here, although the AVLJ during the hearing did not explicitly 
note the basis of the prior determinations or note the elements 
that were lacking to substantiate the Veteran's claim for a 
higher rating, the Veteran's representative demonstrated actually 
knowledge of this information.  The representative's questions 
specifically elicited responses designed to show that the Veteran 
met the requirements for the next higher rating for the service-
connected cervical spine disability.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of what 
was necessary to substantiate his or her claim.)  Accordingly, 
the Veteran is not shown to be prejudiced on this basis.  

The AVLJ did not specifically seek to identify any pertinent 
evidence not currently associated with the claims.  Nonetheless, 
this was not necessary, because the Veteran's service 
representative addressed the Veteran's treatment history.  
Accordingly, the Veteran is not shown to be prejudiced on this 
basis.  Moreover, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor 
has he identified any prejudice in the conduct of the Board 
hearing.  By contrast, the hearing focused on the elements 
necessary to substantiate the claim, and the Veteran, through his 
testimony, demonstrated that he had actual knowledge of the 
elements necessary to substantiate his claim.  As such, the Board 
finds that, consistent with Bryant, the AVLJ complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2).

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claim, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

For these reasons, the Board may proceed with adjudicating the 
issue based on the current record.

II.  Analysis

A.  Increased Rating

The Veteran is seeking a rating higher than 30 percent for the 
service-connected cervical spine disability.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, 
however, may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
that different (staged) ratings may be warranted for different 
time periods during the period of appellate review beginning 
within one year of his January 2007 claim.

Disabilities of the cervical spine are rated under the schedular 
criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5242, General Rating Formula for Diseases and Injuries of the 
Spine.  Pertinent to the present appeal, the General Rating 
Formula provide that a 30 percent evaluation is assigned for 
forward flexion of the cervical spine of 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A 40 percent 
rating is assigned for unfavorable ankylosis of the entire 
cervical spine.  A 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  Each range of motion measurement 
should be rounded to the nearest five degrees.  Note (4).  

Associated objective neurological abnormalities (e.g., bladder 
and bowel impairment) are to be evaluated separately.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, Note (1).  

The "combined range of motion" refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that 
normal range of motion of the cervical spine encompasses 45 
degrees of flexion, extension, and bilateral lateral flexion and 
80 degrees of bilateral rotation.  Normal range of motion of the 
cervical spine is flexion to 45 degrees, extension and left and 
right lateral flexion from 0 degrees to 45 degrees, and left and 
right lateral rotation to from 0 degrees to 80 degrees.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  38 C.F.R. § 4.71a (Plate V)

Also, ratings of intervertebral disc syndrome (IVDS) may be 
assigned under Diagnostic Code 5243, which provides that IVDS may 
be rated either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IVDS Based 
on Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under Sec. 4.25.  
Pertinent in the present appeal, the Formula for Rating IVDS 
Based on Incapacitating Episodes provides that a 20 percent 
rating is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past twelve months.  A 
40 percent rating is assigned for incapacitating episodes having 
a total duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent rating is assigned 
for incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1). 

Moreover, when evaluating musculoskeletal disabilities, VA may, 
in addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited or 
excessive movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups and 
with repeated use, if those factors are not considered in the 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Finally, the joining of schedular criteria in the rating schedule 
by the conjunctive "and" in a diagnostic code does not always 
require all criteria to be met, except in the case of diagnostic 
codes that use successive rating criteria, where assignment of a 
higher rating requires that elements from the lower rating are 
met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

In the present case, the Board finds that the service-connected 
cervical spine disability picture does not warrant an evaluation 
in excess of the currently assigned 30 percent.  The record 
contains extensive evidence showing that the Veteran has 
complaints of severe neck pain.  Unfavorable ankylosis of the 
entire cervical spine, however, is not demonstrated, as required 
for the next higher, 40 percent rating.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees), by contrast, 
always represents favorable ankylosis.  See Id. Note (5).  

Here, the Veteran, throughout the period of appellate review, has 
demonstrated limited range of motion as first shown in private 
treatment notes from October 2006 and November 2006.  In an April 
2007 letter, the Veteran's treating physician wrote that the 
Veteran's cervical spine DDD had increased in severity such that 
he could not turn his head repeatedly because it aggravated his 
condition.  The physician specified that the Veteran's neck 
motion was "severely limited."  

In connection with his present claim, the Veteran underwent a VA 
examination in August 2007.  During the clinical interview, the 
Veteran complained of neck pain 7 to 10 out of 10 in severity.  
The pain was daily and constant.  He also had weekly flare-ups 
lasting 3 to 7 days in duration precipitated by reaching overhead 
or occurring spontaneously.  He also had stiffness with no 
movement possible.  He had no bowel or bladder dysfunction.  He 
used medication and a TENS unit for relief.  He had also had 
steroid shots.  The VA examiner indicated that the Veteran's 
symptoms had "poor" response to treatment.  His functional 
limitations involved inability to walk more than 1/4 mile.  On 
physical examination, the VA examiner found that the Veteran had 
tenderness and spasms.  Plus, the Veteran had to keep his head in 
the same position when talking.  The VA examiner, however, found 
no ankylosis, although the Veteran had 0 degrees of lateral 
flexion, and the VA examiner noted that pain prevented any 
measureable movement of the neck.  Otherwise, flexion was 25 
degrees with pain and extension was to 10 degrees with pain; 
right lateral rotation was to 20 degrees with pain; left lateral 
rotation was to 10 degrees with pain.  Based on these examination 
results, the VA examiner's assessment was severe DJD and disc 
disease of the cervical spine.  

The next pertinent evidence of record consists of a September 
2008 VA treatment note showing that the Veteran complained of 
pain so severe he could not do anything.  Physical examination 
showed that he could not move his neck down, back, or from side-
to-side.  On follow-up at VA later in September 2008, the Veteran 
complained of progressive weakness in his left arm and decreased 
sensation, but no leg weakness or bowel/bladder incontinence.  He 
had chronic neck pain relieved by massage, a TENS unit, and a J 
collar.  He also used medication.  Physical examination showed 
severely limited active range of motion in all planes; passive 
range of motion could not be evaluated due to guarding.  X-rays 
were also taken, and the physician's assessment was neck pain 
with reports of central stenosis.  The Veteran was referred for 
further testing, including a CT scan, which was performed in 
October 2008.  

Most recently, in July 2009, the Veteran underwent another VA 
examination.  During the clinical interview, the Veteran endorsed 
fatigue, decreased motion, stiffness, spasms, and pain, but 
denied weakness.  His pain was severe, constant, and daily.  The 
Veteran denied flare-ups, but complained of incapacitating 
episodes 365 days per year with inability to work and minimal 
activities of daily living (ADLs).  He used a brace and could 
only walk 100 yards.  Treatment involved medication.  He had no 
bowel or bladder complaints except for constipation related to 
narcotic medication.  On physical examination, the VA examiner 
observed that the Veteran wore a brace.  There was no ankylosis 
of the cervical spine.  On range of motion testing, the Veteran 
had flexion to 2 degrees with pain; extension to 0 degrees; right 
lateral flexion was to 6 degrees with pain; left lateral flexion 
to 5 degrees with pain; right lateral rotation was to 10 degrees 
with pain; and left lateral rotation was to 7 degrees with pain.  
The VA examiner could not test whether there was additional 
limitation of motion following repetitive use because the Veteran 
could not perform 3 repetitions.  MRI results were reviewed.  The 
VA examiner also clarified that the Veteran had no incapacitating 
episodes due to IVDS, but he had retired from his job due to his 
cervical spine problem.  Based on the examination results, the VA 
examiner diagnosed cervical spine degenerative joint disease 
(DJD) and DDD, with mild to preventative effects on the Veteran's 
ADLs.  

In support of his claim, the Veteran submitted several statements 
in which he described his symptomatology.  Plus, during his Board 
hearing, he testified that his disability was akin to fixed 
ankylosis because he had no pain-free motion.  The Veteran's wife 
testified that the Veteran would sometimes sit up all night in 
his chair due to his symptoms.  

Also, in April 2008, the Veteran's daughter wrote that the 
Veteran's neck symptoms had worsened over the past two years.  
Now, she had to sit directly across from him when talking because 
otherwise the Veteran could not turn his head to look at her 
without unbearable pain.  Moreover, she specified, his severe 
pain prevented such activities as playing with his grandchildren.  
She characterized him as being "basically sedentary."

The Board finds that the statements from the Veteran, his wife, 
and his daughter are consistent with the symptoms demonstrated 
during VA outpatient treatment and the VA examinations.  

The Board finds, in summary, that although this evidence 
demonstrates significantly limited range of motion in the 
service-connected cervical spine, the disability picture has not, 
at any point, been manifested by unfavorable ankylosis even when 
considering functional limitation due to the DeLuca factors.  
Accordingly, a higher rating is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.  Likewise, although the Veteran 
has complained of incapacitation, and although his physicians 
have recommended that he limit his activities, there is no 
indication of bed rest prescribed by a physician.  Accordingly, a 
higher rating is not warranted on the basis of IVDS with 
incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  

The Board finds, on the other hand, that a separate compensable 
rating is warranted for objective neurological manifestations of 
the left upper extremity.  Throughout the period of appellate 
review, the Veteran has complained of pain radiating into his 
left arm.  An electromyograph test (EMG) performed at VA in 
October 2008 was negative for radiculopathy, and a magnetic 
resonance imaging scan (MRI) showed no cord compression or 
obvious root compression.  In fact, the assessment in October 
2008 was cervical spondylosis without radiculopathy or 
significant stenosis.  The August 2007 VA examination, however, 
revealed a positive Spurling's test.  Likewise, the July 2009 VA 
examiner listed left suprascapular nerve tenderness as a 
significant finding.  Also, a September 2008 VA outpatient 
treatment note indicates that sensation was intact to light touch 
all extremities except that it was diminished in the left arm 
throughout.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8510, regarding 
disabilities of the upper radicular group (fifth and sixth 
cervicals), such as the suprascapular nerve (identified by the 
July 2009 VA examiner), a 20 percent rating is assigned for mild 
incomplete paralysis.  Moderate incomplete paralysis is rated 30 
percent disabling for the major side and 20 percent on the minor 
side.  Severe incomplete paralysis is rated 50 percent disabling 
for the major side and 40 percent on the minor side.  Complete 
paralysis, involving all shoulder and elbow movements lost or 
severely affected, hand and wrist movements not affected, is 
rated as 70 percent disabling for the major side and 60 percent 
on the minor side.  The term "incomplete paralysis" with this 
and other peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a.  

Applying these criteria in the present case, the Board finds that 
the Veteran's symptoms more nearly approximate mild incomplete 
paralysis of the upper radicular group, which warrants a separate 
20 percent rating.  See Id.  The Veteran has not complained of 
pain radiating to the right upper extremity, and objective 
testing, as indicated, was negative.  Accordingly, a separate 
rating is not warranted for objective neurological manifestations 
of the right arm.  

In conclusion, the Board finds that a rating higher than 30 
percent is not warranted for the service-connected cervical spine 
DDD.  A separate 20 percent rating, however, is assignable for 
objective neurological abnormalities of the left upper extremity.  
"Staged ratings" are not warranted because the schedular 
criteria for a higher rating for the service-connected cervical 
spine DDD were not met at any time during the period under 
appellate review, and the criteria for a 20 percent rating for 
objective neurological abnormalities of the left upper extremity 
were met throughout the entire appeal period.  See Hart, 21 Vet. 
App. at 505.  

The Board's findings above are based on schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here, 
however, referral for extraschedular consideration is not 
warranted because the applicable rating criteria reasonably 
describe the Veteran's disability level and symptomatology, as 
shown.  In fact, the schedular criteria of 38 C.F.R. 4.71a, which 
provide ratings for orthopedic disabilities, specifically 
contemplate functional limitations due to such factors as pain 
and limitation of motion.  See DeLuca, 8 Vet. App. 202.  
Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1).  

B.  TDIU

The Veteran is also seeking a TDIU.  

Under the applicable criteria, a TDIU may be assigned where a 
veteran's schedular rating is less than total where it is found 
that that veteran is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more service-connected disabilities, provided that one of 
those disabilities is ratable 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  For the purpose of meeting these schedular 
criteria, disabilities of one or both upper extremities, or of 
one or both lower extremities, including the bilateral factor, if 
applicable; disabilities resulting from common etiology or a 
single accident; and disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric; and multiple injuries incurred in action, will 
be considered as one disability.  38 C.F.R. § 4.16(a).  

The claim for a TDIU is, in essence, a claim for an increased 
rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. 
West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an 
alternative way to obtain a total disability rating without 
recourse to a 100 percent schedular evaluation.  See, e.g., 
Parker v. Brown, 7 Vet. App. 116, 118 (1994).  The Board must 
consider all evidence of record within the one year prior to the 
filing of a informal or formal claim for TDIU.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  

Here, the Veteran is presently service-connected for degenerative 
disc disease of the spine, which is rated as 30 percent disabling 
since January 10, 2007, and chronic major depressive disorder, 
which is rated as 30 percent disabling since August 22, 2008.  
The Board above awarded a 20 percent rating for objective 
neurological manifestations of the left upper extremity.  

The Veteran's service-connected disabilities all result from a 
common etiology (his cervical spine disability).  Accordingly, 
the Veteran's combined disability rating is 60 percent beginning 
August 22, 2008.  See 38 C.F.R. § 4.25.  Therefore, he satisfies 
the numerical requirements for TDIU set forth in 38 C.F.R. § 
4.16(a).

The remaining question is whether he is unable to secure or 
follow a substantially gainful occupation as a result of the 
service-connected disabilities.  38 C.F.R. § 4.16(a).  The fact 
that a veteran is unemployed or has difficulty finding employment 
does not warrant him a TDIU alone.  A high rating itself 
establishes that a service-connected disability makes it 
difficult to obtain and maintain employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must 
show that a veteran is incapable "of performing the physical and 
mental acts required" to be employed.  See Van Hoose, 4 Vet. 
App. at 363.  Thus, the central question is "whether the 
[V]eteran's service connected disabilities alone are of 
sufficient severity to produce unemployability," and not whether 
the Veteran can find employment.  See Van Hoose, 4 Vet. App. at 
363; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to a veteran's education, training, 
and special work experience, but not to his age or to impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 
3.341, 4.16, 1.419; see also Van Hoose, 4 Vet. App. at 363.  
Marginal employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  

The record here shows that the Veteran has been unemployed 
throughout the period of appellate review.  In fact, the record 
shows that he has been receiving Social Security Administration 
disability benefits due to the service-connected cervical spine 
disability.  

The weight of the probative evidence establishes that his 
service-connected cervical spine disability alone renders him 
unemployable.  A VA examiner, who examined the Veteran in July 
2009, opined that the Veteran could not carry out sedentary or 
physical work due to his service-connected cervical spine 
condition.  Plus, according to the VA examiner, the Veteran's 
medication made it hazardous to perform physical labor.  
Additionally, the Veteran could not use his left arm "much," 
the right arm tired easily, and he could not sit, stand, or walk 
for any length of time.  The Board finds that the VA examiner's 
opinion is highly probative because it is clear, unequivocal, and 
supported by the record.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  

Also of record, Veteran's neighbor wrote in April 2007 that he 
owned a construction company, but would not hire the Veteran 
because his neck condition would interfere with any assigned 
task.  

Based on this evidentiary record, the Board finds that the 
overall service-connected disability picture more closely equates 
with a documented level of industrial impairment manifested by 
the Veteran being prevented from working at substantially gainful 
employment than would be permitted by his educational and 
occupational background.  Accordingly, the claim for a TDIU is 
granted.  


ORDER

An increased rating in excess of 30 percent for the service-
connected degenerative disc disease, cervical spine, is denied.

A separate 20 percent rating is granted on the basis of objective 
neurological manifestations involving the left upper extremity, 
subject to the law and regulations governing payment of monetary 
benefits.

A total rating based on individual unemployability by reason of 
service-connected disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


